—In two related actions to recover damages for personal injuries which are to be tried jointly, the plaintiff in Action No. 1 appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Polizzi, J.), dated April 28, 1997, as denied those branches of his motion *752which were to strike the note of issue in Action No. 2, compel the respondent City of New York to produce three additional witnesses for depositions, and permit inspection of the subject motor vehicle.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
The court properly denied that branch of the motion by the appellant which was to compel the respondent City of New York to produce three additional witnesses for depositions. “In order to show that additional depositions are necessary, the moving party must show (1) that the representatives already deposed had insufficient knowledge, or were otherwise inadequate, and (2) there is a substantial likelihood that the persons sought for depositions possess information which is material and necessary to the prosecution of the case” (Zollner v City of New York, 204 AD2d 626, 627; see also, Uvaydova v New York Tel. Co., 226 AD2d 626). The appellant failed to establish either one of the foregoing elements.
The appellant’s remaining contentions are without merit. Mangano, P. J., Miller, Pizzuto and Krausman, JJ., concur.